WISS, Judge
(concurring in part and concurring in the result):
I agree with the majority that the court-martial that tried appellant had jurisdiction to do so because the convening authority’s decision to refer the case as noncapital is manifest. I agree, as well, that appellant’s failure to object to what I otherwise would hold was improper rebuttal testimony waived his appellate complaint. Mil. R.Evid. 103(a)(1), Manual for Courts-Martial, United States, 1984. Finally, I agree with the majority that Ms. McIntyre properly qualified as an expert witness and that her omission to base her testimony on any knowledge of appellant himself (because she had not interviewed him or investigated his particular background) did not, per se, cause her testimony to be inadmissible.
This lack of any insight into appellant personally, however, as well as a broader concern, cause me to disagree with that paragraph in the majority opinion that affirms the military judge’s overruling of appellant’s objection to the scope of McIntyre’s testimony. 34 MJ at 239, First, the record contains no basis for concluding that the witness had the necessary expertise for offering a “prognosis” of anyone’s “high risk of reoffense.” Second, even if she did have sufficient expertise to offer such speculative testimony, her ignorance of any knowledge of appellant as a person gave her an inadequate basis here for her opinions—or, at a minimum, reduced the relevance of her opinions to such a minimal level that the risk of unfair prejudice substantially outweighed its probative value, see Mil.R.Evid. 403.
I
McIntyre’s formal education, as far as we know, extended only to a bachelor’s degree in psychology and sociology and a master’s degree in social work. Her practical education, through experience as a social worker, involved working with victims and perpetrators of child sexual abuse. Unfortunately, I see nothing at all in the record of trial that offers an adequate basis to conclude that, in light of her formal education or her experience or both, McIntyre’s expertise extends to the complex intricacies of mental health—especially that area of mental health that involves predicting future behavior.
Mil.R.Evid. 702 is not a gate of admissibility without any sentries. Only one who qualifies as an expert—by virtue of having “scientific, technical, or other specialized knowledge”—may pass through; even then, such person may pass through only for purposes of testifying within that expertise. See United States v. Hill-Dunning, 26 MJ 260 (CMA), cert. denied, 488 U.S. 967, 109 S.Ct. 494, 102 L.Ed.2d 531 (1988). Thus, the rule permits a qualified expert with such specialized knowledge to “testify thereto.” (Emphasis added.)
In the absence of any demonstration that McIntyre herself possessed any “scientific, technical, or other specialized knowledge” about mental health that was sufficient to permit her to predict future behavior, the majority opinion today implies that any mere social worker operating in the area of child sexual abuse is an “expert” in mental-health predictions. I must disagree. Such predictions are risky enough even when offered by psychiatrists or psychologists; certainly, they are not ordinarily within the ken of a social worker.
II
Aggravating this situation is the fact that, though McIntyre purported to opine as to appellant’s personal “prognosis” for “reoffense,” she did so without any knowledge of appellant himself. Instead, she quite clearly did so on the basis of her social work generally with victims and perpetrators of child sexual abuse. Unless McIntyre was prepared to testify that all child sex abusers have “a fairly poor prognosis” and that all child sex abusers reflect “[a] high risk of reoffense,” the witness lacked an adequate foundation upon which to offer an opinion as to appellant’s propensities in these areas.
Moreover, I do not believe that her testimony can fairly be read to so condemn all child sex abusers. That is a far cry from *242testifying, as she did, that all such abusers must be ever vigilant against future opportunities for abuse. Just as all recovering alcoholics are not inevitably tainted as poor prospects simply because all alcoholics must be constantly conscious of their weakness, there is no evidence in this record, at least, that all child sex abusers are so tainted simply because all such abusers must be forever on guard against their weakness.
Moreover, if somehow one might rationalize that, notwithstanding this objection, McIntyre’s testimony manages to slip through the gate of admissibility, surely the fact that she branded appellant personally with such a dim hope for the future— without knowing anything about appellant personally except for his crime—reduces the probative value of her testimony to such a low level that the danger of unfair prejudice from such a damaging prognosis substantially outweighs that probative value. See MiLR.Evid. 403.
Ill
Nonetheless, I am satisfied that appellant was not prejudiced by the challenged testimony. I am assuaged by the fact that this was a bench trial. Rules of evidence do not become inoperable just because a judge tries the case rather than members. See Mil.R.Evid. 1101(c); RCM 1001(c)(3) and (d), Manual, supra. Even so, unless the record shows to the contrary, a military judge is presumed to know and follow the law. United States v. Lewis, 12 MJ 205, 208 n. 4 (CMA 1982).
As the majority opinion sets out, the military judge himself questioned McIntyre in some detail, and I am persuaded from the full context of that examination that the military judge did not treat McIntyre’s opinion as a personal prognosis of appellant’s individual chances for recovery (though she quite clearly expressed it in personal terms); rather, the military judge received the opinion as a more generalized view of prognoses for this type of offender. Even in that context, the exchange implies that the military judge was not overly enamored of the opinion.
For these reasons, I concur in the majority’s affirmance of the sentence, although I am fully persuaded of the substantive merit of appellant’s challenge to McIntyre’s prognosis testimony.